Miner, J.:
This action was brought to recover damages arising from personal injuries claimed to have been occasioned by the appellant in negligently running its electric street' cars on Second South street in Salt Lake City. The case was before this court on a former hearing, and the decision thereon is reported in 44 Pac. 649. Upon a retrial of the same case it appears from the testimony that on October 1, 1891, respondent was driving his horse and wagon south along Eighth East street across Second South, and after he had crossed the sidewalk and ditch going south towards the street railway track he discovered a street car coming west on the track, three or four hundred feet away. He drove on towards the track, not thinking the car was coming so rapidly, and believing there was plenty of time to cross, as the car was a considerable distance away. Plaintiff then hit his horse, which was upon the track, but the car came on without ringing the bell, sounding the gong, or applying the brakes, at the unusual rapid rate of 22 miles per hour, and ran into plaintiff’s wagon, throwing plaintiff therefrom, and injuring In m seriously, besides breaking his wagon. During the trial defendant offered in evidence three photographs, taken by the photographer who was a witness, showing the surroundings of the locality in question where the accident occurred, which photographs were shown to accurately represent the situation of the locality, as taken by the camera, and accurately printed from *141tbe plates, but taken April 6, 1895. Plaintiff testified that he saw no difference in the condition in the trees, as shown in the photographs, from what they were at the time he drove across the track, and that the situation was the same as shown on the photographs that it was at the time of the accident. To the admission of these photographs in evidence the plaintiff objected. They were excluded by the court, and an exception taken. These photographs exhibited the surface condition of the streets, buildings, trees, cars, railroad track, poles, and distances, and would, no doubt, carry to the minds of the jury a better image of the locality of the accident and its surroundings, concerning which testimony was offered, than any. oral description. Their accuracy as a. faithful representation of the locality was shown as compared to the time of the accident. We think it must be deemed to be established that photographic scenes are admissible in evidence as appropriate aids to the jury in applying the evidence, whether it relates to persons, things, or places. It is a well-established rule, applied in every-day practice in courts, that diagrams and maps illustrating the scenes of a transaction, and the relative location of objects, if proved to be correct, are admissible in evidence, in order to enable the court or jury to understand and apply the established facts to the particular case. And it is difficult to see why a plain picture or representation produced by the art of photography is not admissible on like principles, if verified as a correct representation of the locality. If any difference had arisen concerning the photographs being taken at a different season of the year, it could have been explained. The general current of authority supports the admissibility of this class of evidence. 2 Rice, Ev. p. 1169-1172; 1 Greenl. Ev. § 92, note; Alberti v. Railroad Co., 118 N. Y. 77; Dyson v. Railroad Co., 57 Conn. 9; Archer v. *142Railroad Co., 106 N. Y. 589; People v. Buddensieck, 103 N. Y. 487; Com. v. Robertson, 162 Mass. 90; State v. O’Reilly (Mo. Sup.) 29 S. W. 577; Nies v. Broadhead, 27 N. Y. Supp. 52; Slott v. Railway Co. (Super. N. Y.) 21 N. Y. Supp. 630.
We think the testimony offered was admissible, and that the court erred in rejecting it. As this question disposes of the case, we do not deem it necessary to discuss the other questions presented. The judgment of the court below is set aside and vacated,' and a new trial granted.
ZaNE, C. J., and BaRtoh, J., concur.